Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.DETAILED ACTION
2.     All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 101 rejection in prior office action. 
Claims 2-20, and 23 are pending in this application. Claim 23 is a new claim. Claims 5, 12 and 19-20 remain withdrawn because they are directed to the non-elected invention, in response of the prior restriction requirement mailed on 04/14/2021. Newly submitted claim 23 is directed to an invention that lack the unity or is independent or distinct from  the invention originally claimed for the following reasons:
Claim 23 is drawn to a method for normalizing concentrations of one or more miRNAs exhibiting temporal variation in a target panel of two or more miRNAs used to detect a medical condition that comprises measuring the concentration of said one or more miRNAs associated with exhibiting temporal variation and also the measuring of concentration of housekeeping genes.
The group directed to claim 23 does not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and  claim 23 (Group II) lack unity of invention because while the Group I claims are directed to a method of determining a concentration level of one or more also requires the step of measuring the concentration of one or more housekeeping genes or one or more miRNAs that do not exhibit temporal variation, let alone a requirement of a number of conditional statements associated with the expression of housekeeping genes. Further, determining a concentration level of one or more miRNA in a human associated in a saliva sample is taught by Too et al. (WO2016022076A 1).  Too teaches a method of method of detecting miRNA expression level in a biological sample obtained from a human subject (e.g. has-miR-93-5p, has-miR-9a-3p) (para 0005, p 51-53 Table 4)). Furthermore, Too et al. teaches performing the method using bodily fluid or non-cellular biofluid (e.g. saliva sample) (para 00127).   Therefore, the Group II claim (claim 23) does not have unity as that of the currently examined claims of Group I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b)  and MPEP § 821.03.

IMPROPER MARKUSH REJECTION
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
Claim 2 is directed a method for detecting or diagnosing disordered sleep through a concentration level(s) of one or more micro RNAs in a saliva sample, for example, at least one of miR-24-3p, miR-200b-3p, miR-203a-3p, miR-26a-5p, hsa-miR-106b-3p…….. This recitation indicates the method requires one or two or four or all recited mircor RNAs. The Markush grouping of a number of micro RNAs recited in the claim 2, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush 
The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited microRNAs would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Argument
The response traverses the rejection on page 10 of the remarks mailed on 01/04/2022.
The response asserts that “the miRNAs listed in claim 2 are all members of the recognized physical class of microRNAs (miRNAs). Moreover, claim 2 as it reads of the 
This response has been thoroughly reviewed but not found persuasive because the recited miRNAs in the claims do not share a “single structural similarity” since they are each structurally distinct; and they are do not belong to the same recognized physical or chemical class or to the same art-recognized class. As described above, the recitation of the claim shows the method requires one or two or four or all recited miRNAs (not limited to a combination that contains four elected miRNAs or a combination that contains four elected with other miRNAs as a group). 
Claim Rejections - 35 USC § 112 (a) 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) (New Matter)
6.	Claims 2-4, 6-11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The amended claim 2 recites “treating the subject for the disordered sleep by administering melatonin, clonidine, mirtazapine, or other pharmacological sleep aid”.
The specification discloses that “Disordered sleep was identified through parent survey and chart review by research staff. Participants with disordered sleep had either: 1) parent reported difficulty with sleep initiation or sleep maintenance; 2) ICD- 10 diagnosis of disordered sleep (G47 or F51); or 3) a prescription for melatonin, clonidine, or mirtazapine with indication as a sleep aid” (see page 40 para 1 of the specification).
The remark mailed on 01/04/2022 provided support of the amendments, however, the cited pages 39, 81 and 82, do not provide the basis of for “treating the subject for the disordered sleep by administering other pharmacological sleep aid” in combination of the clamed method as amended in the dependent claim 18.. 
Note that claim 18 is a dependent claim which now has been amended to recite "further" which means that both claim 2 and claim 18 have a combination treatment claimed in a number of permutations where all of which further treatments must be preceded by the treatment of sleeping disorders with conventional drugs, e.g., one is a "other pharmacological sleep aid" and the other choice in the Markush Group of claim 18, due to the language of "further", requires a further combined treatment of any of the choices shown in the Markush group. The specification as filed only provides a method of treatment as claimed in claim 18 written in an independent format together with the 
The specification does not teach not imply nor inherently suggest administering other pharmacological sleep aid other than the specific list drugs as cited in the working example (page 40 paragraph 1). In addition, no basis for this limitation is identified in the paper files with the amendment on 01/04/2022. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07).
Claim Rejections - 35 USC § 112 (a) (Enablement)
7.	Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These 
 	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The claims are examined under the elected species of miRNAs (i.e. a combination of miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p).

The nature of the invention and the breadth of the claims:
	Claims 16-18 are dependent claims of the claim 2. Claim 2 is directed to detecting or diagnosing a condition, disorder or disease (i.e. disordered sleep) associated with an abnormal diurnal or circadian rhythm in a human subject. The specification discloses that a sleep disorder is a medical disorder of the sleep patterns of a person or animal; and discloses several conditions/disorders/diseases of sleep disorder (e.g. bruxism, delayed sleep phase disorder, narcolepsy, a suspected injury disorder/disease that may include sleep disorders, chronic brain disorders including autism, depression, Parkinson's, and Alzheimer's) (see page 1-2, 19-20, 35). Thus, claim 2 and its dependent claims broadly cover the method of detecting or diagnosing any disordered sleep (corresponds to any possible condition/disorder/disease) that is “associated” with any form of abnormal rhythm during a day time and a 24- hour 
Claims 16-18 are directed to treating a subject with a regimen that reduces at least one abnormal salivary level of one or more miRNAs or one or more abnormal microbial RNA expression levels characteristic of a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject (i.e. disordered sleep). 
The claim 18 recites that “regimen comprises administering one or more of a sleep disorder therapy, a drug therapy, a miRNA or miRNA antagonist therapy, antimicrobial therapy, diet or nutritional therapy, phototherapy, psychotherapy, a behavior therapy, a communication therapy or an alternative medical therapy, wherein the subject was identified as having symptoms of a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm”. Thus, the claims encompass treating a subject who was having higher risk of having ANY disordered sleep condition/disorder/disease associated with an abnormal diurnal or circadian rhythm by 

The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses determining salivary RNAs (both human and microbial) for daily oscillation in nine healthy human subjects with regard to diurnal variations via two independent sample sets and a third sample set for validation of the other two sets at various time points (e.g. 9AM and 9 PM at day 1, 3 and 7) (see p 38-39 Example, p 41, Figures 1-4, Tables 1-4, for more details). The specification discloses observing a relationship of oscillating RNA, 11 circadian miRNAs and 11 circadian microbes in particular; and observing a similarity of expression pattern across samples (Figure 4, p 52, p 59) and the 11 microbial RNAs with diurnal oscillations in sample set 1 and set 2 overlapped (Table 2). The specification discloses performing retrospective data analysis to determine the levels of miRNA in saliva samples obtained from 140 children with ASD (autistic spectrum disorder) (77 with sleep disturbance and 63 with normal sleep) at a single time point (between 8 AM and 8 PM), as a set 4 (see p 40, p 42, Figures 6-7, Tables 5-6). The specification discloses that the elected 4 miRNAs (i.e. miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p) demonstrated a significant interaction (p<0.05) with sleep disorder diagnosis (p 56 para 1, Figure 6). 
With regard to claims 16 and 18, the specification does not disclose any working example related with the claimed invention directed to treating the subject with a regimen that reduces any abnormal salivary level of miRNA or any abnormal microbial 
Furthermore, the application has not provided any predictable means for determining the response of the regime for disordered sleep condition/disease/ disorder that reduces at least one abnormal salivary level of one or more recited miRNAs. Thus, it is highly unpredictable whether any of the recited therapies would be effective in treating any possible condition or disease or disorder. 
The state of the prior art and the predictability or unpredictability of the art:
It is highly unpredictability in the art to predict the response of any possible regimen to reduce abnormal miRNA/ microbial RNA in saliva in subjects with disordered sleep conditions/disorders/diseases that are associated with abnormal diurnal or circadian rhythm. First, the prior art provides very limited guidance about such regimen in associations between saliva miRNA expression and disordered sleep conditions/ diseases/disorders “associated with” circadian rhythm.
The state of art, as exemplified by Sandiford et al. (J Autism Dev Disord; 2013: 43:1298–1307) is conventional and reasonable predictive in terms of using speech and language therapies to those children that comprise measuring number of verbal attempts and number of correct words (p 1300 col 2 through p 1301 col 1). Other than using miRNA for treating cancers or viral infection in terms of effecting an immune response, a review of the as-filed application and the state of the prior art at the time of filing does not provide any art-recognized model to demonstrate the breadth of any “regimen” to therapeutically treat miRNA expression in the saliva, let alone treatment an abnormal salivary of miRNA expression that is reasonable extrapolated to a sleeping 
However, the specification does not provide any correlation between a response to any treatment and a disordered sleep condition/disease/disorder associated an abnormal diurnal or circadian rhythm and the levels of four elected microRNA in a subject, let alone a predictable correlation between the broad ranges of any possible disordered sleep condition/disease/disorder and treatments that reduce abnormal miRNA/microbial RNA expression level, as required by the claims.  
The level of skill in the art:
The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies, for example, to conduct an enormous number of studies to predict the response of the effectiveness of a particular treatment for a disease via a reduced microRNA level in saliva sample from a subject. The data required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which therapy in disordered sleep can be used to practice the claims are broadly recited. These data are required to be able to conduct the method of treating as the claims are broadly recited. 
.
Response to Argument
The response traverses the rejection on pages 10-11 of the remarks mailed on 01/04/2022.
The response asserts that “this rejection cannot be sustained in view of the limitation of claim 2 to drug treatment of disordered sleep. Examination of claim 2 is also limited to a method employing the elected combination of miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p” and “Moreover, claim 2 as presently amended as directed to the elected species finds specific enablement on pages 54-55 of the specification which show that the elected combination of miRNAs demonstrated significant interaction (p<0.05) with a sleep order diagnosis”. 
The response further asserts that “the sole question before the Examiner is "whether the skilled artisan, after reading the specification, would be able to make and use the claimed invention without undue experimentation, based on the ordinary skill in the art." Allergan at 796 F.3d 1293, 1310, 115 USPQ2d 2012, 2023. In this case, the clear answer is that the specification as filed clearly complies with this requirement and places the skilled artisan in full possession of the method as described by claim 1. Accordingly, this rejection cannot be sustained”

With regard to claims 16-18, no response is directed to these claims. The rejection is maintained for claims 16-18 due to the factors as described above in the rejection. 
 
Claim Rejections - 35 USC § 112 (b) Indefiniteness
 Necessitated by the amendments
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 13 are confusing because, the method steps (a and b) of the claim 2 are directed to a method for disordered sleep compared to a normal sleep pattern associated with an abnormal diurnal or circadian rhythm. However, the method step (c) of the claim 2 and its dependent claims 11 and 13, are directed to selecting a 

Claim Rejections - 35 USC § 103 
Necessitated by the amendments
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016), in view of Viola (Viola-Saltzman and Musleh. Neuropsychiatric Disease and Treatment; 2016; 12: 339–348).
Keuren-Jensen teaches methods for determining the risk for developing mild traumatic brain injuries (mTBI) in a subject via detecting micro RNAs levels in a biological sample (e.g. saliva, plasma, urine) in the subject (abstract, para 0010, para 0025, para 0045, Table 1, Tables 26-31).
With regard to claim 2, the preamble recites “A method for detecting or diagnosing a condition, disorder or disease associated with an abnormal diurnal or circadian rhythm in a human subject, wherein said condition, disorder or disease is disordered sleep compared to a normal sleep pattern”. Claim 2 is directed to the method of method determining a concentration level of micro RNA (miRNA) in a saliva sample from the human subject and comparing the determined concentration level of miRNA against normal level of the same miRNA in a control human subject that is not suffering from the condition/ disorder/disease. Thus, the claim encompasses a method of detecting or diagnosing any disordered sleep condition/disorder/disease that is “associated with” sleep patterns or sleep disturbances in a human subject, in relation to a control human subject without such disordered sleep patterns.


 In this regards, Keuren-Jensen teaches that sport related concussion (e.g. mild traumatic brain injuries) are linked to health risks including cognitive deficits, balance impairments, as well as depression, mood disturbances, sleep disturbances, and attention/concentration issues (see para 0007-0008), thus, the condition of concussion (or mild traumatic brain injuries) is considered having the risk of disordered sleep and associated with abnormal circadian rythms.
Keuren-Jensen teaches measuring the levels of micro RNAs in a saliva sample taken from a human subject and comparing the detected microRNA levels with a control sample to determine the risk of having mTBI and/or concussion in the subject (see para 0010-0011, 0025, 0045-0047, 0063-0077). Keuren-Jensen teaches comparing the amount of the at least one microRNA marker with the amount of the at least one microRNA marker in a control sample and wherein a change in the amount of the at least one microRNA marker from the subject compared with the control is indicative of the subject having the risk of mTBI or a head impact (para 0010-0011).
claim 4). Keuren-Jensen teaches that the control sample is the baseline sample of the subject (see para 0053). For example, the sample is collected prior the immediate head trauma or collected before the start of the having a history of head impacts or the baseline samples can be from a subject not participating in the sport. This indicates using a control subject without disordered sleep condition/disease/disorder in the method. Keuren-Jensen teaches that control sample may be matched same (e.g. age or sex) from a different subject (see para 0054).
Keuren-Jensen teaches observing changes the expression levels of four miRNAs miR-24-3p (Table 1, Table 30), miR-200b-3p (Table 1, Table 26-27 and Table 31), miR-203a-3p (Table 1, Table 30) and miR-26a-5p (Table 1) in the subjects that are associated with having risk for mTBI or being unfit for participating in the activity with the increased chances of receiving a head impact (see para 0025-0042, para 0077-0079, claim 1). Keuren-Jensen also teaches performing the method with at least four or at least ten or at least 50 microRNAs markers. (Limitation of claim 11)
Thus, Keuren-Jensen teaches comparing the determined concentration levels of the one or more miRNAs against normal levels of the same one or more miRNAs in control human subjects not having the condition or disorder associated with abnormal diurnal or circadian rhythm (e.g. sleep disturbances) and selecting the subject having an abnormal level of said one or more miRNAs as having risk for a condition or disorder associated with an abnormal diurnal or circadian rhythm (e.g. sleep disturbances).
With regard to claim 1, Keuren-Jensen does not teach treating the subject for the disordered sleep by administering melatonin, clonidine, mirtazapine, or other pharmacological sleep aid.
Viola teaches that sleep disturbances are frequently identified following traumatic brain injury, affecting 30%–70% of persons, and often occur after mild head injury and two types of traumatic brain injury may negatively impact sleep (see abstract, p 339 para 2 through p 340 col 1). Viola also teaches sleep disturbance in children after suffering traumatic brain injury (see p 340 col 1). Viola further discusses diagnosing the clinical features and diagnosis of sleep disturbance treatment options for sleep disturbance, for example, insomnia was a manifestation of a circadian rhythm sleep disorder, typically delayed sleep–wake phase disorder or irregular sleep–wake rhythm disorder in some patients (see abstract, p 341 col 1 para through p 342 col 2). Viola teaches that “The authors postulated that in mild traumatic brain injury, direct impact involving the tentorium and pineal gland may result in the disruption of melatonin homeostasis and sleep–wake disturbances” (see p 340 col 2 para 2). Viola teaches observing a successful treatment using evening melatonin in a patient suffered mild-to-moderate traumatic brain injury to compete reversal of a circadian rhythmicity (see p  340 col 2 last paragraph to p 341 col 1). 
Viola teaches of treating insomnia using antidepressants including mirtazapine, over-the-counter medications that are often used to aid sleep [e.g. diphenhydramine, doxylamine, and hydroxyzine (all first-generation antihistamines], and melatonin and various herbal supplements (see p 343 col 2). 

With regard to claim 3, which depends from claim 2, claim recites “wherein values of said miRNA concentration level(s) are normalized to an expression level, or average expression level, of one or more housekeeping genes whose RNA expression level is substantially invariant; and/or wherein said miRNA concentration levels are normalized to compensate for diurnal or circadian fluctuations in the expression of the one or more miRNA levels, normalized to compensate for fluctuations in the expression of the one or more miRNA levels due to food intake or exercise that raises the heart rate; or adjusted to compensate for differences in age, sex or genetic background”. 
Keuren-Jensen teaches performing data analysis using the control sample that is the baseline sample of the subject (see para 0053-0054, 0058-0060). For example, 
With regard to claims 8-9, which depends from claim 2, the claims recite “wherein the saliva sample is taken from the human subject at a different time of day than the time of day at which the normal level(s) of miRNAs were determined, further comprising adjusting or normalizing the value of the miRNA level(s) determined in the saliva sample to compensate for diurnal or circadian fluctuations in miRNA level(s)”. 
Keuren-Jensen also teaches taking saliva sample after the subject has received a head impact incident, for example within 48 h, within 24 h, within 12 h, or within 6 h of the subject having had a head impact incident or is suspected of having a head impact incident (para 0013). Keuren-Jensen further teaches taking saliva sample from a human subject at least 1 h, at least 3h , at least 6h , at least 8h , at least 12 h, at least 18 h, or 
Claim 9 is also directed to determining the data by a regression model or other statistical analysis; or to compensate for age, sex, or genetic background. Keuren-Jensen teaches measuring miRNA expression level in saliva sample via RNA sequencing and performing the linear regression analysis (para 0065, para 0077, also see para 0066-0076).
With regard to claim 10, Keuren-Jensen teaches the method of taking saliva sample at least 1 h after known head impact or after the subject has received a head impact incident (see para 0052 and 0013). The teachings of Keuren-Jensen include using the sample collected prior the immediate head trauma or collected before the start of the having a history of head impacts or collected before the state of the athlete’s competition/during the practice week or the baseline samples can be from a subject not participating in the sport (para 0053). This shows taking the sample before exercise. 
Response to Argument

The response asserts that “Keuren-Jensen is relied upon for teaching a risk of concussion or mTBI associated with microRNA levels. However it does not teach treating a subject having disordered sleep by administering melatonin, clonidine, mirtazapine, or other pharmacological sleep aid as now required by claim 2. Moreover, this reference does not teach a method for treating disordered sleep that requires measurement of levels of miR-24-3p, miR- 200b-3p, miR-203a-3p, and miR-26a-5p (the elected species of miRNAs now under examination). To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP & 2114, subsections II and IV. Keuren-Jensen does not teach all elements of claim 2 and therefore cannot anticipate it. Withdrawal of this rejection for the claims as now amended is respectfully requested”
The response is thoroughly reviewed and fully considered. The argument is directed to the amended claims. The argument directed to the teachings of Keuren-Jensen for treatment step is precisive. The rejection has been modified accordingly with the amendments. 

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016), in view of Viola (Viola-Saltzman and Musleh. Neuropsychiatric Disease and Treatment; 2016; 12: 339–348), as applied to claims 2-4 and 8-11 above, .
With regard to claim 6, which depends from claim 2, claim recites “wherein the saliva sample is taken from a human subject who is an autistic child suspected of having a sleep disorder or disordered sleep and wherein the miRNAs are selected from the group consisting of at least one of miR-24-3p, miR- 200b-3p, miR-203a-3p, and miR-26a-5p”.
The teachings of Keuren-Jensen in view of Viola, as applied to claim 2 above, are fully incorporated here. 
Keuren-Jensen teaches using saliva samples sample obtained from human subjects who are suspected of having mild traumatic brain injury or concussion that is linked to a numbers of symptoms including cognitive deficits, depression, mood disturbances and sleep disturbances and attention and concentration (see para 0007-0009). This shows that the human subjects in the method are suspected of having a sleep order or disordered sleep.  Keuren-Jensen measuring four recited miRNAs in the saliva samples (see above). In addition, Viola teaches observing sleep disturbance in children after suffering traumatic brain injury (see p 340 col 1).
However, Keuren-Jensen in view of Viola does not teach performing the method in a human subject that is an autistic child. 
Singh teaches that pediatric traumatic brain injury (TBI) and autism spectrum disorder (ASD) are two serious conditions that affect youth; and pediatric TBI and ASD share not only similar symptoms but also some of the same biologic mechanisms that cause these symptoms (e.g. gastrointestinal problems, learning difficulties, seizures, 
Singh also teaches observing similar findings between TBI and ASD in diffusion tensor imaging (DTI) and susceptibility weighted imaging (SWI). For example, observing a decreased fractional anisotropy in Diffusion tensor imaging (DTI) (indicating white matter disruption in TBI children, which is similar to that seen in ASD (p 4 col 1 para 3 through col 2). Singh suggests to examine how biomarkers correlate with functional changes observed on imaging and behavioral changes detected on exam. Singh further teaches observing significant serum changes of brain derived neurotrophic factor in children with functional imaging changes following TBI indicating increased susceptibility for depression (see p 4 col 2 para 3).
Furthermore, Singh also teaches treating ASD with behavioral treatment approaches and providing the treatment pediatric TBI children to readapt children to their home environment after injury (see p 4 col 2 para 4 through p 5 col 2). Singh further teaches treating ASD children with neuroleptic agents, selective reuptake Inhibitors (SRI) and other therapies (e.g. glutamate, GABA etc.) (p 5 col 1-2, Table 2-3.)
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of, the method of assessing the risk of sleep disturbance in TBI subject via miRNAs levels . 
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016), in view of Viola (Viola-Saltzman and Musleh. Neuropsychiatric Disease and Treatment; 2016; 12: 339–348), as applied to claims 2-4 and 8-11 above, further in view of Lauc (Lauc et al. Stress and Health; 2004; 20: 99–102).
Claim 7, which depends from claim 2, recites “wherein the saliva sample is taken from the human subject at a particular time of day and the concentration level(s) of miRNA in said sample are compared to normal miRNA values in saliva taken at the same time of day under otherwise identical conditions”.
The teachings of Keuren-Jensen in view of Viola, as applied to claims 2-4, 6, and 8-11, are fully incorporated here. 
Keuren-Jensen teaches taking a saliva sample from a subject (e.g. players on game days (see para 0010-0013, 0065). Keuren-Jensen also teaches taking a saliva from a subject who has received a head impact incident, for example, taking a biological sample from a subject within 12 hours or 6 hours of the subject having had a head 
Keuren-Jensen in view of Viola does not expressly teach using the saliva taken at the same time of day under otherwise identical conditions in the method, although Keuren-Jensen teaches using a matched sample as a control sample (e.g. age and sex) (para 0054)
Lauc teaches a method of analyzing post-awakening variations in levels of salivary cortisol in veterans with post-traumatic stress disorder (PTSD) and without PTSD (abstract). Lauc teaches collecting saliva samples from veterans with diagnosed PTSD and without PTSD in the method (p100 col 1 para 2).Lauc teaches that six saliva samples were collected from each subject, strictly obeying the following time schedule: 0, 15, 30 and 45 minutes after awaking, then at noon and 6 p.m. (p100 col 1 para 3). Lauc teaches taking the saliva samples before meals and in non-smoking conditions (p100 col 1 para3). This exemplifies taking saliva sample from the human subject a particular time of the day. This also shows comparing salivary cortisol level normal cortisol level in saliva taken at the same time of day under identical conditions.
Furthermore, Lauc teaches that cortisol shows a well-documented circadian rhythm with peak levels observed shortly after awakening and steadily decreasing values thereafter (abstract). Lauc teaches that cortisol is one of the hormones that 
Lauc teaches observing a difference salivary cortisol levels between veterans with PTSD and without PTSD, and the difference was notably larger in earlier sampling times compared to later sampling times (see p100 col 2 para 1, Figure 1). Lauc teaches a comparison of circadian cycles of salivary cortisol of each individual, plotted against sampling time and according to the shape of the curve classified as ‘normal’, or ‘flat’ (see p 100 col 2 para 3, Figure 2). This shows comparing salivary cortisol level normal cortisol level in saliva taken at the same time of day under identical conditions.
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the saliva sample taking method as taught by Keuren-Jensen in view of Viola, with the sampling method of Lauc. Keuren-Jensen teaches performing the method at particular time, for example, within 1 h or 6 h of after the injury and having a control sample as a matched sample, although does not specifically describe taking the time for a control sample. Lauc teaches having a significant variation in cortisol levels follow more or less regular diurnal cycles, especially large variations in cortisol levels occur in the first 60 minutes after awakening, and they are considered to be a reliable marker for the assessment of adrenocortical activity (p 100 col 1 para 1-2), indicating having variations of biomarker in the saliva with diurnal cycles. Thus, it would have been obvious, so as to have taken the saliva sample at the same time of the day under the identical condition to compare to normal values, as taught by Lauc, in the method of Keuren-Jensen in view of Viola to . 

Response to Argument
The response traverses the rejection on pages 11-12 of the remarks mailed on 01/04/2022.
The response asserts that “This rejection cannot be sustained because the cited art does not disclose or suggest the method of amended claim 2. Conclusions of obviousness require both a reasonable suggestion to do what Applicant has done and a reasonable expectation of successfully making and using Applicant's claimed invention. In re O'Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). However, as explained above, Keuren-Jensen does not disclose or suggest all the elements of the invention. Moreover, neither does Lauc who also fails to disclose a method for treating disordered sleep that requires measurement of levels of miR-24-3p, miR-200b-3p, miR-203a- 3p, and miR-26a-5p (the elected species of miRNAs now under examination). Accordingly, this rejection cannot be sustained in view of the amendments to the claims”.
The response is thoroughly reviewed and fully considered but not found persuasive.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 2-4, 7-11 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-10, 12, and 14-16 of copending Application No. 16496154, in view of Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016) and Viola (Viola-Saltzman and Musleh. Neuropsychiatric Disease and Treatment; 2016; 12: 339–348).
With regard to instant claims 2-4, 7-11 and 16-18, the claims are directed to the method of method for detecting or diagnosing a condition, disorder or disease (i.e. disordered sleep) associated with an abnormal diurnal or circadian rhythm in a human subject through the detected concentration levels of four microRNAs (i.e. miR-24-3p, miR-200b-3p, miR-203a-3p and miR-26a-5p) in salivary sample from as subject. The instant claims 16-18 are also directed to treating the subject in the method. 

The specification defines “a circadian rhythm is any biological process that displays an endogenous, entrainable oscillation of about 24 hours” (p 17 lower to p 18 upper). Circadian rhythms were known as physical, mental, and behavioral changes that follow a 24-hour cycle prior to the effective filing date of the invention (also see Viola 2016, page 340 col 2 through page 341). Furthermore, disturbances in the circadian rhythm and, subsequently, a combination of hypersomnia and insomnia were known for having associated with traumatic brain injury, this was known prior to the effective filing date of the invention (see Viola 2016, abstract, page 340 col 2 through page 341). Thus, the conditions of concussion, mild traumatic brain injury, or other traumatic brain injury were well-known in the art for their association with sleep disturbances (e.g. activities of a 24-h cycle- an abnormal diurnal or circadian rhythm). For example, Viola teaches that sleep disturbances are frequently identified following traumatic brain injury (see abstract). Accordingly, the teachings of co-pending claims directed to a concussion, mild traumatic brain injury, or other traumatic brain injury 
In this regard, the co-pending claims teach performing the method for detecting or diagnosing a condition, disorder or disease (i.e. disordered sleep) associated with an abnormal diurnal or circadian rhythm in a human subject.
With regard to instant claim 2, Co-pending claim 1 does not teach one of the recited microRNAs in the instant claims (i.e. miR-24-3p), although the co-pending claim 1 teaches determining miR-200b-3p, miR-203a-3p and miR-26a-5p and other microRNAs in the saliva sample in the method. The copending claims do not teach the method step of treating the subject for the disordered sleep by administering melatonin, clonidine, mirtazapine, or other pharmacological sleep aid.
Keuren-Jensen teaches methods for determining the risk for developing mild traumatic brain injuries (mTBI) in a subject via detecting micro RNAs levels in a biological sample (e.g. saliva, plasma, urine) in the subject (abstract, para 0010, para 0025, para 0045, Table 1, Tables 26-31).
Keuren-Jensen teaches measuring the levels of micro RNAs in a saliva sample taken from a human subject and comparing the detected microRNA levels with a control sample to determine the risk of having mTBI and or concussion in the subject (see para 0010-0011, 0025, 0045-0047, 0063-0077). Keuren-Jensen teaches comparing the amount of the at least one microRNA marker with the amount of the at least one microRNA marker in a control sample and wherein a change in the amount of the at least one microRNA marker from the subject compared with the control is indicative of the subject having the risk of mTBI or a head impact (para 0010-0011). Particularly, 
Viola teaches that sleep disturbances are frequently identified following traumatic brain injury, affecting 30%–70% of persons, and often occur after mild head injury and two types of traumatic brain injury may negatively impact sleep (see abstract, p 339 para 2 through p 340 col 1). Viola also teaches sleep disturbance in children after suffering traumatic brain injury (see p 340 col 1). Viola further discusses diagnosing the clinical features and diagnosis of sleep disturbance treatment options for sleep disturbance, for example, insomnia was a manifestation of a circadian rhythm sleep disorder, typically delayed sleep–wake phase disorder or irregular sleep–wake rhythm disorder in some patients (see abstract, p 341 col 1 para through p 342 col 2). Viola teaches that “The authors postulated that in mild traumatic brain injury, direct impact involving the tentorium and pineal gland may result in the disruption of melatonin homeostasis and sleep–wake disturbances” (see p 340 col 2 para 2). Viola teaches observing a successful treatment using evening melatonin in a patient suffered mild-to-moderate traumatic brain injury to compete reversal of a circadian rhythmicity (see p  340 col 2 last paragraph to p 341 col 1). 
Viola teaches of treating insomnia using antidepressants including mirtazapine, over-the-counter medications that are often used to aid sleep [e.g. diphenhydramine, doxylamine, and hydroxyzine (all first-generation antihistamines], and melatonin and various herbal supplements (see p 343 col 2). 
. 
This is a provisional nonstatutory double patenting rejection.
17.	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6-10, 12, and 14-16 of copending Application No. 16496154, in view of Keuren-Jensen (Keuren-Jensen et al. PG Pub. No.: US 20180258483, PCT filing date of 08 September 2016) and Viola (Viola-Saltzman and Musleh. Neuropsychiatric Disease and Treatment; 2016; 12: 339–348), as applied to claims 2-4, 7-11 and 16-18 above, further in view of Singh (Singh et al. Behavioural Neurology; 2016, Article ID 8781725: Page 1-14.
With regard to claim 6, which depends from claim 2, claim recites “wherein the saliva sample is taken from a human subject who is an autistic child suspected of having a sleep disorder or disordered sleep and wherein the miRNAs are selected from the group consisting of at least one of miR-24-3p, miR- 200b-3p, miR-203a-3p, and miR-26a-5p”.
The teachings of co-pending claims 1-4, 6-10, 12 and 14-16 in view of Keuren-Jensen and Viola, as applied to claim 2 above, are fully incorporated here. 
The co-pending claims 1-4, 6-10, 12 and 14-16 in view of Keuren-Jensen and Viola in view of Viola does not teach performing the method in a human subject that is an autistic child. 
Singh teaches that pediatric traumatic brain injury (TBI) and autism spectrum disorder (ASD) are two serious conditions that affect youth; and pediatric TBI and ASD share not only similar symptoms but also some of the same biologic mechanisms that 
Singh also teaches observing similar findings between TBI and ASD in diffusion tensor imaging (DTI) and susceptibility weighted imaging (SWI). For example, observing a decreased fractional anisotropy in Diffusion tensor imaging (DTI) (indicating white matter disruption in TBI children, which is similar to that seen in ASD (p 4 col 1 para 3 through col 2). Singh suggests to examine how biomarkers correlate with functional changes observed on imaging and behavioral changes detected on exam. Singh further teaches observing significant serum changes of brain derived neurotrophic factor in children with functional imaging changes following TBI indicating increased susceptibility for depression (see p 4 col 2 para 3).
Furthermore, Singh also teaches treating ASD with behavioral treatment approaches and providing the treatment pediatric TBI children to readapt children to their home environment after injury (see p 4 col 2 para 4 through p 5 col 2). Singh further teaches treating ASD children with neuroleptic agents, selective reuptake Inhibitors (SRI) and other therapies (e.g. glutamate, GABA etc.) (p 5 col 1-2, Table 2-3.)
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of  in view of Keuren-Jensen and Viola, to get the diagnose of TBI in ASD child because the patients with autism is exacerbated in the setting of traumatic injury as described above. Furthermore, Children with TBI must be identified and treated in a timely manner in order to limit secondary brain injury and improve outcomes (see p 2 col 1 para 3). 
This is a provisional nonstatutory double patenting rejection.
Response to Argument
The response traverses the rejection on pages 12-13 of the remarks mailed on 01/04/2022.
The response asserts that “This rejection is traversed in view of the amendment to independent claim 2 which directs it to treatment of a sleep disorder by administering a drug. Moreover, the claims of the copending application are directed to detecting or diagnosing TBI and not treatment of disordered sleep; also they not directed to measurement of levels of miR-24-3p, miR-200b-3p, miR-203a-3p, and miR-26a-5p (the elected species of miRNAs now under examination)”.
This response has been thoroughly reviewed but not found persuasive. The argument is directed to the amended claims. The rejection has been modified accordingly with the amendments. The rejection is maintained.

18. 	No claim is allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /W.T.J./     Examiner, Art Unit 1634             

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634